*650MEMORANDUM **
Jose Alberto Torres appeals from the district court’s order upon limited remand pursuant to United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc), concluding that it would not have imposed a materially different sentence had it known that the Sentencing Guidelines were advisory. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Torres contends that the 70-month sentence he received for unlawful entry following deportation, in violation of 8 U.S.C. § 1326, is unreasonable in light of 18 U.S.C. § 3553(a). Because the record establishes that the district court understood its authority on remand to apply a non-Guidelines sentence, the district court’s determination is reasonable. See United States v. Combs, 470 F.3d 1294, 1296-97 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.